Exhibit 10.4

 

Walter Industries, Inc.

Walter Investment Management LLC

FORM OF JOINT LITIGATION AGREEMENT

 

THIS JOINT LITIGATION AGREEMENT (this “Agreement”) is made between Walter
Industries, Inc., a Delaware corporation (“WLT”), and Walter Investment
Management LLC, a Delaware limited liability company (“WIMLLC” and, together
with WLT, the “Principals”), and by each of them for their respective
subsidiaries (the “Subsidiary Parties” and, together with the Principals, the
“Parties”), and the Parties’ respective directors, officers, partners,
employees, advisors, affiliates, representatives and agents (“Representatives”),
all to the extent reflected in this Agreement, effective as of April 17, 2009
(the “Distribution Date”).

 

WHEREAS, WLT owns all the limited liability company units of WIMLLC;

 

WHEREAS, WLT, JWH Holding Company, LLC, a Delaware limited liability company
(“JWHHC”), WIMLLC and Hanover Capital Mortgage Holdings, Inc., a Maryland
corporation (“Hanover”), are party to that certain Second Amended and Restated
Agreement and Plan of Merger (as further amended, supplemented, restated or
otherwise modified from time to time, the “Merger Agreement”), pursuant to which
in connection with related transactions, (i) certain assets and businesses of
JWHHC will be acquired by WLT and transferred to WIMLLC, (ii) prior to the
Effective Time on the Closing Date, WLT shall distribute all of the  outstanding
limited liability company interests in WIMLLC to WLT’s stockholders (such time
of the distribution, the “Distribution” or the “Distribution Date”) and (iii) at
the Effective Time, WIMLLC shall merge into Hanover, with Hanover being the
Surviving Corporation following the Merger.  Capitalized terms used but not
defined herein shall have the meaning ascribed to such terms in the Merger
Agreement;

 

WHEREAS, the Parties have been involved in, or may in the future be involved in,
pending or potential claims and litigation made by third parties unaffiliated
with the Principals, including, without limitation, claims and litigation
specifically referred to herein and in the schedules hereto (collectively
referred to as “Litigation”) that involve or could potentially involve Parties
that will not be affiliated with each other after the Distribution;

 

WHEREAS, the Parties and their Representatives have developed a substantial
amount of evidence and work product relating to the Litigation and have, prior
to the effective date of the Distribution, engaged in communications that are
protected by the attorney work product, attorney-client, and joint defense
privileges;

 

WHEREAS, the Parties and their Representatives currently share certain
information that is protected as confidential, or under attorney-client
privileges, or as attorney work product, and the Parties agree that after the
Distribution such information should continue to be treated as confidential, or
protected by attorney work product or attorney-client privileges;

 

WHEREAS, the Parties are willing to, and are willing to cause their respective

 

1

--------------------------------------------------------------------------------


 

Representatives to, provide access to such evidence and work product on certain
conditions; and

 

WHEREAS, the Parties desire to allocate responsibilities for the Litigation as
provided herein and to share insurance coverages and indemnification from third
parties that may be available to the Parties;

 

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
agreements and for other good and valuable consideration hereinafter set forth,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, do hereby agree as follows:

 

1.     Statement of Intent. The Parties acknowledge that the intent of the
Distribution will be to separate the mortgage lending, mortgage servicing and
insurance businesses of WIMLLC from the homebuilding, coal mining, natural gas
and other businesses of WLT.  The Parties note that such businesses are, and
have historically been, unique and separate businesses, and that it is the
intent of the Parties that the Litigation referred to herein, and any subsequent
Litigation related to any of the businesses of any of the Parties, should be
allocated as much as possible to the type of business out of which the
Litigation arose.  Thus, it is the intent of the Parties that WIMLLC and its
Subsidiary Parties be responsible for all Litigation arising from the mortgage
lending, mortgage servicing and insurance business of WIMLLC, and that WLT and
its Subsidiary Parties be responsible for all Litigation arising from the
homebuilding, coal mining, natural gas and other businesses, including the
business of Cardem Insurance Co. Ltd. (except to the extent such Litigation
relates to and arises from the mortgage lending, mortgage servicing or insurance
businesses of WIMLLC), and that Litigation that relates to both WIMLLC and WLT
businesses shall be allocated and shared as agreed to by the Principals, or as
determined by the Arbitrator as set out below.

 

2.     Allocation of Responsibility for Litigation and Claims.

 

(a)                                       Schedule A Litigation.  WLT shall
indemnify, defend and hold harmless WIMLLC and its Subsidiary Parties and its
and their Representatives as of and following the effective time of the
Distribution (the “WIMLLC Corporate Entities”), from and against any costs,
expenses and damages assessed as a result of the Litigation listed on Schedule A
hereto.  Such Litigation shall be referred to herein as the “Schedule A
Litigation”.

 

(b)                                      Schedule B Litigation.  WIMLLC shall
indemnify, defend and hold harmless WLT and its Subsidiary Parties and its and
their Representatives as of and following the effective time of the Distribution
(the “WLT Corporate Entities”), from and against any costs, expenses and damages
assessed as a result of the Litigation listed on Schedule B hereto.  Such
Litigation shall be referred to herein as the “Schedule B Litigation”.

 

(c)                                       Schedule C Litigation.  The Parties
shall share the costs, expenses and damages assessed as a result of the
Litigation listed on Schedule C hereto, according to the allocations set out in
Schedule C hereto, or, if no allocations have been

 

2

--------------------------------------------------------------------------------


 

agreed between the Principals, then in such amounts as the Principals may agree
in the future, or as their interests in the Litigation may ultimately be decided
(the “Allocated Share”).  Such Litigation shall be referred to herein as the
“Schedule C Litigation”.

 

3.     Future Litigation.

 

(a)                                       With respect to future Litigation, as
soon as practicable after the identification of such Litigation by any Party,
the Principals and any other relevant Party shall consult in good faith for the
purpose of securing an agreement between the Principals regarding an appropriate
allocation of responsibility for such Litigation among the Parties in accordance
with the statement of intent set forth in Section 1 of this Agreement.  It is
the intent of the Parties that the responsibility for the Litigation be assumed
fully by one Party, or that the Principals agree to allocate responsibility for
such Litigation among the Parties in the same fashion as envisioned for the
Schedule C Litigation.

 

(b)                                      If the Principals are unable to
allocate responsibility for any Litigation within a reasonable period of time
following identification of such Litigation, but in any event by the earlier to
occur of  (x) the date by which action must be taken in connection with such
Litigation to avoid prejudice to one of the Parties in connection therewith or
(y) the 30th day after identification of the Litigation, then the Principals may
agree that such allocations shall be as determined by any third party (such as
an outside law firm) who has been granted authority by the Principals to
determine such allocation, or any party may elect to cause any such allocation
of responsibility to be determined by an Arbitrator as described in Section 9
hereof.

 

4.     Fees and Expenses.

 

(a)                                       Except as provided herein or otherwise
agreed among the Principals, the Parties agree to pay their own expenses in
connection with any Litigation, including attorneys’ fees and the fees and
expenses of their respective affiliates and agents.

 

(b)                                      WLT shall be responsible for all
out-of-pocket costs and expenses associated with the Schedule A Litigation,
including the costs of depositions, testimony and discovery imposed on WIMLLC
and its Subsidiary Parties and their respective Representatives. For the
avoidance of doubt, WIMLLC and its Subsidiary Parties shall, and shall cause
their respective Representatives to, bear the costs of their respective internal
legal counsel and other personnel.

 

(c)                                       WIMLLC shall be responsible for all
out-of-pocket costs and expenses associated with the Schedule B Litigation,
including the costs of depositions, testimony and discovery imposed on WLT and
its Subsidiary Parties and their respective Representatives. For the avoidance
of doubt, WLT and its Subsidiary

 

3

--------------------------------------------------------------------------------


 

Parties shall, and shall cause their respective Representatives to, bear the
costs of their respective internal legal counsel and other personnel.

 

(d)                                      Except as provided on Schedule C, each
of the Principals agrees to share the expenses of the Schedule C Litigation in
proportion to their Allocated Share, with each bearing their own expenses as
they are incurred, sharing (in proportion to their Allocated Share) other more
extraordinary expenses (such as expert witness fees), and then reconciling their
expenses incurred for their common benefit when any Litigation is finally
concluded or at such other time as agreed by the Principals.

 

(e)                                       The Principals shall regularly discuss
the need for payments hereunder, or to offset the payments incurred by the
Subsidiary Parties.  Unless otherwise agreed by the Principals, with respect to
any specific Litigation or series of related Litigations, no payments hereunder
are required until the amount to be paid is greater than $10,000 (unless the
Principals agree on a final settlement of the amounts to be paid in respect of
such Litigation or series of related Litigations under this Agreement), or until
the amount owed to either Principal (including, for this purpose, its Subsidiary
Parties and its and their Representatives) hereunder exceeds $50,000.  The
Principals shall consult with each other at least once each quarter during the
first year following the execution of this Agreement and semi-annually
thereafter regarding any payments required or proposed to be made hereunder and
any proposed modification of the terms of this Agreement or the schedules
hereto.

 

(f)                                         Any amounts owing hereunder shall,
to the extent not paid within 30 days after any agreement by the Principals
regarding payment, bear interest at the Prime Rate until such amounts are paid
in full.  As used herein, “Prime Rate” shall mean the fluctuating interest rate
announced from time to time as published in the Wall Street Journal as the U.S.
Prime Rate.

 

5.    Protection of Information.

 

(a)                                       For purposes of this Agreement, the
Parties record that they have a common interest in the Litigation, recognizing
that they were under common control and ownership in connection with prior
actions and communications with respect to the Litigation.

 

(b)                                      The Parties agree to share evidence and
work product in connection with the Litigation, including with their respective
counsel, provided, however, that in the event of disagreements regarding whether
to settle any Litigation, the Parties shall be free to settle any such
Litigation, provided that the work product, evidence, privileged materials and
confidential information retained by the settling Party shall not be shared with
any third parties without the consent of any Party that would have the right to
prevent the disclosure of any such information had the Distribution not
occurred.

 

4

--------------------------------------------------------------------------------


 

(c)                                       Each Party agrees to protect, and
shall cause its Representatives to protect, any work product, evidence,
privileged materials and confidential information related to the Litigation
against disclosure as if it were their own information and to assert the joint
litigation privilege as a bar to the production of any such information.

 

6.    Prior Coverages and Indemnification.

 

(a)                                       Prior Coverage

 

(i)                                         With respect to Litigation or other
liabilities against a Party and its Representatives (such Party, an “Exposed
Entity”) that are or may be, in the reasonable judgment of the Principal that is
affiliated with such Exposed Entity, covered by insurance policies held by an
unaffiliated Party or by indemnification otherwise available to an unaffiliated
Party (a “Covered Entity”) in respect of periods prior to the Distribution Date
(“Prior Coverage”), such Exposed Entity may pursue, or, to the extent possible,
such Covered Entity shall be authorized to pursue, claims in respect of such
Litigation or other liabilities on behalf of the Exposed Entity in the amounts
and in accordance with the terms of such Prior Coverage, provided that such
claims relate to matters that arose on or prior to the Distribution Date. Each
Principal affiliated with a Covered Entity agrees that it will not, and will not
permit any affiliate (including any Covered Entity) to, terminate any Prior
Coverage without the other Principal’s consent.  Promptly upon receipt of the
proceeds of any such Prior Coverage resulting from such claims, the Covered
Entity shall cause such proceeds to be paid to the Exposed Entity; provided that
the amount of such proceeds paid by the Covered Entity to the Exposed Entity
shall be, without duplication, (i) reduced by the amount of any fees and
expenses reasonably incurred, or incurred with the Exposed Entity’s written
consent, by the Covered Entity in pursuit of such claims, (ii) adjusted in good
faith by the Covered Entity to reflect the present value of any increased fees
and expenses associated with continuing to maintain the policy or indemnity from
which the Prior Coverage arises that is attributable to the pursuit of such
claim and (iii) adjusted in good faith by the Covered Entity to reflect any
likely benefit to the Covered Entity attributable to the pursuit of such claim
including, without limitation, any estimated benefits associated with the
satisfaction of a deductible under any policy or indemnity providing the Prior
Coverage.

 

(ii)                                      Any Covered Entity pursuing a claim
for Prior Coverage will, or will cause its affiliates to, diligently pursue all
claims for Prior Coverage at the Exposed Entity’s expense, provided that in no
event shall the Covered Entity be obligated to litigate or pursue any other
extraordinary

 

5

--------------------------------------------------------------------------------


 

remedies against any insurer or indemnitor, except as provided in (iii) below. 
The Principals agree to consult in good faith with respect to the pursuit of any
claim for Prior Coverage hereunder.  Each Party shall, and shall cause its
Representatives to, take all reasonable and necessary steps not inconsistent
with its or their own interests to maintain the availability of Prior Coverage
to the Parties and their Representatives.

 

(iii)                               If the Principal affiliated with an Exposed
Entity, in its sole discretion, determines that it is necessary to pursue
litigation or make a claim for Prior Coverage against any insurer or indemnitor
in order to protect its and its affiliates’ and Representatives’ rights
hereunder with respect to any claim, it shall so advise the Principal affiliated
with the applicable Covered Entity, and the Principal affiliated with the
Exposed Entity, the Exposed Entity and their respective Representatives may
pursue such litigation or claim.

 

(c)                                       WIMLLC Policies

 

WLT shall cause to be transferred all stand-alone insurance policies applicable
to WIMLLC and its subsidiaries, subject to insurance company approval and
agreement to transfer.

 

(d)                                      First Come/First Served

 

The Parties acknowledge that the provisions set forth in Section 6(a) hereof
could result in the exhaustion of Prior Coverage policy or indemnity limits by
one or a small number of Exposed Parties as a result of the “first come/first
served” nature of the provision.  With respect to the application of the
provisions set forth in Section 6(a), the Parties agree to, and shall cause
their respective Representatives to, act in good faith and to avoid taking any
actions for the purpose of, or with the intention of, accelerating or delaying
claims payments or losses in order to obtain some advantage vis-à-vis the other
Parties and their Representatives in connection with the Prior Coverage,
including, without limitation, anticipated exhaustion of applicable Prior
Coverage limits and the anticipated costs associated with satisfying Prior
Coverage deductible requirements.  In addition, the Parties shall not, and shall
cause their Representatives not to, enter into any written settlement agreement
with any insurer that has the effect of reducing Prior Coverage limits or
increasing Prior Coverage deductibles, including “tipping basket” deductibles
that would otherwise be potentially available under this Agreement to any Party
and its Representatives without first giving the affected Party at least thirty
(30) days’ advance written notice of its intention to enter into such settlement
accompanied by a copy of the proposed settlement so that the other Party may
have an opportunity to consider the impact of such proposed settlement on its
interests and those of its Representatives.  The Parties agree to, and shall
cause their respective Representatives to, consult with each other and negotiate
in good

 

6

--------------------------------------------------------------------------------


 

faith about such impacts.

 

7.   Directors and Officers Liability Insurance. For the six-year period
commencing immediately after the Distribution Date, WLT shall maintain in effect
WLT’s current directors’ and officers’ liability insurance policies providing
coverage for acts or omissions occurring prior to the Distribution Date with
respect to those Persons who are currently covered by WLT’s directors’ and
officers’ liability insurance policy on terms and at limits no less favorable to
WIMLLC’s current and former directors and officers currently covered by policies
in effect on the Distribution Date; provided that, if WLT’s current directors’
and officers’ liability insurance expires, is terminated or is canceled during
such six-year period, WLT shall obtain directors’ and officers’ liability
insurance covering such acts or omissions with respect to each such Person on
terms and at limits no less favorable to WIMLLC’s directors and officers
currently covered by policies in effect immediately prior to the date of such
expiration, termination or cancellation (the “Existing D&O Policy”);  provided
further, that: (i)  WLT may substitute for the Existing D&O Policy a policy or
policies of comparable coverage, including a “tail” insurance policy; and
(ii) WLT shall not be required to pay annual premiums for any substitute or
“tail” policies in excess of two times the annual premiums paid for the Existing
D&O Policy as of the Distribution Date (the “Maximum Premium”).  In the event
any future annual premiums for the Existing D&O Policy (or any substitute
policies) exceed the Maximum Premium, WLT shall be entitled to reduce the amount
of coverage of the Existing D&O Policy (or any substitute or “tail” policies) to
the amount of coverage that can be obtained for a premium equal to the Maximum
Premium. This Section is intended to benefit each of the current and former
directors and officers of WIMLLC covered by the Existing D&O Policy as of the
Distribution Date, and shall be enforceable by each such Person and his or her
heirs and representatives.

 

8.    Further Assurances.

 

(a)                                       Each Party shall, and shall cause its
respective Representatives to (i) cooperate with each other Party and its
Representatives, (ii) use commercially reasonable efforts to take or cause to be
taken all appropriate actions required of such Party and its Representatives
hereunder, (iii) do or cause to be done all things reasonably necessary or
appropriate to effectuate the provisions and purposes of this Agreement and the
transactions contemplated hereby (including, without limitation, the execution
of additional documents or instruments of any kind and the obtaining of consents
that, in each case, may be reasonably necessary or appropriate in furtherance of
the provisions hereof) and (iv) take all such other actions as may be reasonably
requested by another Party, for itself and its Representatives, from time to
time consistent with and in furtherance of the terms of this Agreement.  Each
Party shall, and shall cause its Representatives to, furnish to the other
Parties all information and documentation as may reasonably be required in the
pursuit of any Litigation or litigation under this Section.  Each Principal
shall regularly, and in any event no less frequently than quarterly or as
otherwise agreed by the Principals, consult with the other with respect to any
Litigation, and each Principal shall promptly advise the other as to

 

7

--------------------------------------------------------------------------------


 

any material developments.    Each of the Principals shall take all action
reasonably required to ensure that any former subsidiary shall have access to
the Prior Coverage following any merger or liquidation of either of the
Principals.

 

(b)                                      By way of enumeration and not of
limitation, each Party shall, and shall cause its Representatives to, upon the
reasonable request of any other Party (whether for itself or on behalf of its
Representatives), promptly:  (i)  provide copies of insurance policies or
evidence of the existence of insurance to any other Party; (ii)  provide
information reasonably necessary or helpful to any other Party and its
Representatives (including, without limitation, currently valued loss runs on an
annual basis for all lines of insurance for five calendar years after the
Distribution Date) in connection with any requesting Party’s efforts to obtain
insurance coverage; (iii)  provide information to any other Party regarding
amounts applied to the limits of policies or self-insured retentions potentially
applicable to both, and the basis for the application of such amounts to such
limits, so that each Party can monitor the exhaustion of such limits; and (iv) 
execute further reasonable assignments or allow any other Party to reasonably
pursue reasonable claims in its name (subject to rights of participation and
consultation in respect of the pursuit of such claims) at the sole expense of
the requesting Party, including by means of arbitration or litigation, to the
extent necessary or helpful to the other Party’s efforts to obtain Prior
Coverage to which it or its Representatives are entitled under this Agreement.

 

(c)                                       Each Party shall, and shall cause its
Representatives to, reimburse each other for out-of-pocket costs and expenses
reasonably incurred in connection with providing cooperation and assistance to
the other pursuant to this Agreement in accordance with Section 4 of this
Agreement.

 

9.    Arbitration.

 

(a)                                       Commencement.  In the event of any
dispute arising out of or in connection with this Agreement or relating to the
subject matter hereof (a “Dispute”), including without limitation a breach,
default, misrepresentation or failure to agree pursuant to any provision which
expressly requires agreement among the Parties, the disputing Party shall notify
the other relevant Parties and the Principals of, and shall describe in
reasonable detail, the Dispute, and shall indicate in such notice that such
disputing Party wishes to resolve such Dispute by mediation or arbitration.  If
the relevant Parties are unable to reach a mutually acceptable resolution of the
Dispute within thirty (30) days of the receipt of notice by the relevant
Parties, any of the relevant Parties may elect to submit the Dispute for final,
binding settlement by arbitration by a single arbitrator (the “Arbitrator”) by
delivering a notice of such election to each of the other relevant Parties and
by requesting from the International Institute for Conflict Prevention and
Resolution (“CPR”), simultaneously with or as soon as reasonably practical (and
in no event more than ten (10) days) following delivery of such notice of
election, a list of qualified arbitrators pursuant to

 

8

--------------------------------------------------------------------------------


 

paragraph (b) of this Section 9.

 

(b)                                      Rules of Arbitration.  Such arbitration
shall be presided over by a sole arbitrator (the “Arbitrator”), appointed by
mutual agreement of the relevant Parties from a list proposed by CPR in response
to the request described in paragraph (a) of this Section 9 of no less than 10
members of the CPR Panels of Distinguished Neutrals qualified to arbitrate the
Dispute.  If the relevant Parties are unable to agree upon a sole arbitrator
prior to the later to occur of (i) the thirtieth (30th) day after receipt by the
all relevant Parties of the notice of intent to arbitrate and (ii) the tenth
(10th) day after receipt by the relevant Parties of a proposed list of
arbitrators from CPR, the sole arbitrator shall be chosen by CPR in accordance
with Article 6 of the 2007 CPR Rules for Non-Administered Arbitration (the
“Rules”).

 

(c)                                       Arbitration Procedure.  The place and
situs of arbitration shall be Tampa, Florida, or such other location as the
relevant Parties may agree to.   The arbitration shall be conducted in
accordance with the Rules. The parties agree to facilitate the arbitration by
(i) making available to each other and to the Arbitrator for inspection and
extraction all documents, books and records as the Arbitrator shall determine to
be relevant to the dispute, (ii) making personnel under their control available
to other parties and the Arbitrator and (iii) observing strictly the time
periods established by the Arbitrator for the submission of evidence and
pleadings.  The Arbitrator may impose sanctions in its discretion to enforce
compliance with discovery and other obligations imposed by the Arbitrator and
the Rules.  Once the Arbitrator has been selected, such arbitration shall be the
exclusive manner pursuant to which any Dispute shall or may be resolved except
by mutual agreement of the relevant Parties.  The Arbitrator shall have the
power to render declaratory judgments in accordance with the Rules, to grant,
temporary, preliminary and permanent relief, including, without limitation,
injunctive relief and specific performance, as well as to award monetary claims
or to render claims that the Arbitrator deems equitable and just, provided that
the Arbitrator shall not have the power to act (x) outside the prescribed scope
of this Agreement, or (y) without providing an opportunity to each Party to be
represented before the Arbitrator.  The Arbitrator shall endeavor to render
final decisions in writing within sixty (60) days of the selection of the
Arbitrator.

 

(d)                                      Arbitration Award; Enforcement.  The
Arbitrator’s final decision shall be delivered in writing to each of the
relevant Parties.  The Arbitrator may allocate the costs and expenses of the
proceedings between the relevant Parties and shall award interest as the
Arbitrator deems appropriate.  The arbitration judgment shall be final and
binding on each of the relevant Parties.  Judgment on the Arbitrator’s award may
be entered in any court of competent jurisdiction by any of the relevant
Parties.

 

10.                                      Immunities. This Agreement may not be
introduced in any court to establish

 

9

--------------------------------------------------------------------------------


 

any fact   of this Agreement except to permit any Party hereto to secure its
rights and the rights of its Representatives under this Agreement.  The terms of
this Agreement have been reached as a settlement between the Parties and its
terms are without prejudice to the ability of any Party hereto to assert claims
against any third party, or defend itself against claims asserted it by any
third party.

 

11.                                      Authority. Each Principal represents
and warrants that it has the right, power and authority to enter into this Joint
Litigation Agreement, and to cause its affiliates, including, without
limitation, its Subsidiary Parties, and its Representatives to abide by this
Agreement to the extent necessary to enforce the terms hereof as fully as if
they were signatories to this Agreement.

 

12.                                      Amendments. This Agreement may be
amended, supplemented, restated or otherwise modified by the mutual written
agreement of the Principals, and all parties who derive rights under this
Agreement shall be bound by such written agreement.  This Agreement may not be
discharged except by performance in accordance with its terms or by a writing
signed by the Party that would otherwise benefit from such performance if
properly discharged.

 

13.                                      Assignments.  This Agreement shall be
binding on the successors and assigns of the Principals and their respective
Subsidiary Parties, and each Party hereto acknowledges and consents to the
assignment, by operation of law or otherwise, of this Agreement to the successor
in interest of WIMLLC pursuant to the Merger, and this Agreement shall remain
binding and in full force and effect following the Merger.

 

14.                                      Third Party Rights. This Agreement
shall not confer any rights or benefit upon any person or entity other than the
Parties and their respective successors and permitted assigns.

 

15.                                      Legal Enforceability. If any provision
of this Agreement or the application of any such provision to any person or
circumstance shall be declared to be invalid, unenforceable or void, such
declaration shall not have the effect of invalidating or voiding the remainder
of this Agreement, it being the intent and agreement of the Parties that this
Agreement shall be deemed amended by modifying such provision to the extent
necessary to render it valid, legal and enforceable while preserving its intent
or, if such modification is not possible, by substituting therefor another
provision that is valid, legal and enforceable and that achieves the same
objective.  Any such prohibition or unenforceability in any jurisdiction shall
not invalidate, render unenforceable such provision in any other jurisdiction.

 

16.                                      Governing Law. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
applicable to contracts made and to be performed therein. Each of the Parties
hereby waive personal service of any and all process upon it and consent that
all such service of process may be

 

10

--------------------------------------------------------------------------------


 

made by registered or certified mail (return receipt requested) directed to the
Principal affiliated with such Party at its address set forth on the signature
pages below, and service so made shall be deemed to be completed three (3) days
after the same shall have been so deposited in the U.S. Mails, or on one day
following delivery by email or by telecopy as provided below, with evidence of
delivery, provided that any delivery by email or telecopy shall be followed by a
telephone call alerting the recipient to the notice being so delivered.

 

[Signature pages to follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the day and year first above written.

 

WALTER INDUSTRIES, INC.

WALTER INVESTMENT MANAGEMENT LLC

 

 

 

 

Signature:

/s/

 

Signature:

/s/

Name:

Victor P. Patrick

Name:

Mark J. O’Brien

Title:

Vice Chairman and Chief Financial Officer

Title:

President and Chief Executive Officer

Address:

4211 W. Boy Scout Boulevard

Address:

4211 W. Boy Scout Blvd., 4th Floor

 

Tampa, FL 33607

 

Tampa, FL 33607

Facsimile:

813-871-4420

Facsimile:

813-871-4420

 

12

--------------------------------------------------------------------------------